Citation Nr: 1535606	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-39 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a chip fracture of the proximal end of the right fifth metacarpal, with periarticular osteopenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1950 to September 1954.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 10 percent under Diagnostic Code (DC) 5003-5215 for the Veteran's right hand disability.  Jurisdiction is currently with the RO in Winston-Salem, North Carolina.

In a July 2011 decision, the Board denied the Veteran's claim for an increased evaluation.  Thereafter, in August 2011, the Board received notice that evidence relevant to the appeal had not been considered in its July 2011 decision.  That same month, the Veteran submitted a new increased rating claim for his service-connected right hand disability.  This situation resulted in a February 2012 Board decision, in which the Board vacated its prior July 2011 decision and remanded the issue of an increased rating for a right hand disability for additional development, and a January 2012 rating decision (notified in February 2012), in which the RO ruled on the August 2011 increased rating claim.  In the latter, the RO continued the 10 percent rating under DC 5003-5215, but assigned a separate 10 percent rating under DC 5229, for periarticular osteopenia with limitation of motion of the right index and long fingers, and ankylosis of the little finger, effective August 16, 2011.  

In a February 2015 rating decision, the RO determined that the prior January 2012 rating decision erred by failing to give the appropriate separate evaluations for limitation of motion of the fingers.  Consequently, the RO assigned the following separate ratings: a 40 percent rating for unfavorable ankylosis of the thumb and little finger, from November 21, 2014, forward, under DC 5219; a 10 percent rating for limitation of motion of the long finger, from November 15, 2011, forward, under DC 5229; a 10 percent rating for limitation of motion of the thumb, from November 15, 2011, to November 21, 2014, under DC 5228; a noncompensable rating for unfavorable ankylosis of the little finger, from November 15, 2011, to November 21, 2014, under DC 5227; a noncompensable rating for limitation of motion of the ring finger, from November 21, 2014, forward, under DC 5230; and a 10 percent rating for limitation of motion of the index finger, from November 15, 2011, forward, under DC 5229.

The February 2012 Board decision found that a TDIU claim had been raised by the evidence and remanded it for the appropriate development.  In February 2015, the RO granted entitlement to a TDIU, effective November 15, 2011.  This was a full grant of the benefit sought, and the Veteran has not appealed the downstream issue of the effective date assigned.  As such, this issue is no longer on appeal.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran's service-connected right hand disability has more nearly approximated favorable ankylosis of the wrist.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a chip fracture of the proximal end of the right fifth metacarpal, with periarticular osteopenia, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5214, 5215, 5227, 5228, 5229, 5239, 7805 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in June 2008, prior to the initial adjudication of the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in September 2008, November 2011, and November 2014 to determine the severity of the Veteran's service-connected right hand disability.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Service connection for a right hand disability, characterized as residuals, chip fracture, proximal end of fifth metacarpal, right, was established in an April 1964 rating decision, which assigned a noncompensable rating under DC 5299.  Thereafter, in an April 2004 rating decision, the RO granted an increased (10 percent) rating for the service-connected right hand disability, effective January 29, 2004, under DC 5003-5215, based on evidence of arthritis with limitation of motion.  The Veteran is seeking an increased rating for his service-connected right hand disability.  He filed his claim in May 2008.  

In addition to the 10 percent rating under DC 5003-5215, which has been in effect throughout the appeal period, the Veteran has been assigned separate ratings during particular portions of the appeal period.  From November 15, 2011, forward, he has been assigned a 10 percent rating under DC 5229, for limitation of motion of the index finger, and a 10 percent rating under DC 5229, for limitation of motion of the long finger.  From November 15, 2011 to November 21, 2014, he has been assigned a 10 percent rating under DC 5228 for limitation of motion of the thumb, and a noncompensable rating under DC 5227 for ankylosis of the little finger.  From November 21, 2014, forward, he has been assigned a 40 percent rating for unfavorable ankylosis of the thumb and little finger, and a noncompensable rating under DC 5230 for limitation of motion of the ring finger.  From June 2, 2014, forward, he has been assigned a noncompensable rating under DC 7805 for a scar associated with the service-connected right hand disability.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated based on of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating and X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations warrants a 20 percent rating.   

Wrist disabilities are generally rated based on limitation of motion under DCs 5214 and 5215.  Different ratings apply for wrist disabilities depending on whether the major (dominant) or minor limb is affected.  The Board notes that the Veteran is right-handed.  Therefore, the percentages for the major wrist must be considered in evaluating his right hand disability.  38 C.F.R. § 4.69.  

Under DC 5215, limitation of motion of the wrist will be assigned a 10 percent rating where there is dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm.  Under DC 5214, a 30 percent rating is warranted for favorable ankylosis of the dominant wrist in 20 to 30 degrees of dorsiflexion; a 40 percent rating is warranted for ankylosis of the dominant wrist in any other position except favorable; and a 50 percent rating is warranted for unfavorable ankylosis of the dominant wrist, in any degree of palmar flexion, or with ulnar or radial deviation.

The Veteran has been assigned of a 10 percent rating under DC 5003-5215.  This is the maximum rating available under DC 5215.  As such, the Board will consider other applicable rating criteria to determine whether an increased rating is warranted. See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The rating codes for ankylosis limitation of motion of single or multiple digits of the hand are found in 38 C.F.R. § 4.71a, Codes 5216 to 5230. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C F R §§ 4 40, 4 45, 4 59 (2010); DeLuca v Brown, 8 Vet App 202, 204 07 (1995)

For clarity, and to better reflect the ratings assigned during the appeal period, the Board will divide its analysis in three parts.  It will first analyze the evidence for the period prior to November 15, 2011.  It will then analyze the evidence for the period beginning in November 15, 2011, and prior to November 21, 2014.  Last, it will analyze the evidence for the period beginning in November 21, 2014.
 
For the period prior to November 15, 2011, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected right hand disability.  

Clinical records dated in 2007 reflect complaints of right hand pain.  No range of motion findings are indicated in such records.

A September 2008 VA examination shows a history of a chip fracture of the proximal end of the right fifth metacarpal and complaints of right wrist pain that radiates up to the shoulder.  The pain, at its worst, was rated 10/10 in intensity and was exacerbated by physical activity.  The Veteran reported difficulty performing many daily activities and tasks such as buttoning clothes, tying shoes, combing hair, bathing, and toileting.  He took medication to control his pain symptoms.

Objectively, range of motion of the right wrist was normal except for ulnar deviation, which was limited to 30 degrees.  After repetitive use, the wrist was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination, but there was no additional limitation of motion in degrees.  The Veteran had extreme difficulty tying shoelaces, fastening buttons, and picking up and tearing a piece of paper with the right hand.  The tips of the fingers could all approximate the transverse crease of the palm and the thumb was able to oppose all of the fingers.  His hand strength was moderately decreased.  None of the finger joints were in any fixed position or ankylosed, and all of the fingers demonstrated normal ranges of motion without evidence of pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays were negative except for periarticular osteopenia.  There were two scars on the lateral aspect of the right hand, one measuring 2 by 0.1cm and the other measuring 4 by 0.1cm.  Both scars were hypopigmented but with no elevation or depression, tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, or keloid. 

Following the examination, the diagnosis was postoperative fracture repair with residual scars and periarticular osteopenia.  The examiner noted that the Veteran has extreme difficulty with gripping and performing tasks requiring manual dexterity such as buttoning clothes, shaving, and combing hair as a result of his disability.

An April 2009 VA treatment note reflects complaints right wrist pain that occasionally radiates into the little fingers, with stiffness in the fingers mostly in the morning, for the past three weeks.  Examination of the wrist revealed no effusion or increased local warmth.  Although there was pain on motion, range of motion was reportedly good.  The diagnosis was of chronic right wrist arthralgia.  X-rays showed no acute fracture or dislocation but there was moderate hypertrophic spurring and a slight amount of irregularity at the radiocarpal (wrist) joint, with spurring at the joint between the distal end of the scaphoid bone and the trapezium and trapezoid. 

A July 2009 VA treatment note reflects complaints of right palm/hand pain with locking.  Examination revealed normal range of motion.  A treatment note dated later that day reflects complaints of right wrist and bilateral finger joints pain, and that he has to run hot water on his fingers when they stiffen up.  Examination revealed no effusion or increased local warmth.  Although there was pain with movement, mostly in the right thumb and fingers, range of motion was reportedly good.  The diagnosis was of chronic right wrist arthralgia. 

The above evidence reflects a disability picture involving pain of the right wrist that interferes with some of the Veteran's daily activities.  While acknowledging this fact, the Board nonetheless finds no basis for assignment of a rating in excess of 10 percent.  Again, range of motion was essentially normal throughout the rating period on appeal, despite the complaints of pain.  Moreover, there is no clinical evidence of any ankylosis of the right wrist or fingers.  The September 2008 VA examination revealed normal range of motion of the wrist except for ulnar deviation, and normal ranges of motion for the fingers.  Likewise, April and July 2009 VA treatment notes indicated that range of motion of the wrist and fingers was within normal limits.  Thus, even considering DeLuca principles, the evidence does not show a disability picture most closely approximated by an ankylosis rating. 

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation here.  However, after review, the Board finds that no other relevant diagnostic codes provide for a higher rating. 

Although the Veteran has two scars on the wrist, only one of these is associated with the in-service removal of the bone chip, based on the findings during the VA examination, a separate compensable rating is not warranted for either scar under DCs 7800 to 7804, 38 C.F.R. § 4.118 (requiring an area of at least 144 square inches, instability, or pain under the rating criteria in effect prior to October 23, 2008, the controlling criteria in this case). 

The Board now turns to the question of whether a higher rating is warranted for the period beginning in November 15, 2011, and prior to November 21, 2014.

A November 2011 VA examination shows complaints of sharp pain, cramping, decreased strength, decreased dexterity, locking, swelling in all fingers of the right hand, except the thumb.  The Veteran reported flare-ups, during which he is unable to work, lift, open objects, dress himself, or use the restroom. 

The physical examination shows weakness and tenderness of the right wrist, but no ankylosis.  Dorsiflexion was ten degrees and plantar flexion was two degrees.  Joint function was not limited by pain, fatigue, weakness, lack or endurance, or incoordination after repetitive use.  Examination of the fingers shows ankylosis of the right little finger (at the promixal interphalengeal joint) and limitation of motion of the other right fingers.  Limitation of motion of the right thumb was shown by a gap of 2.0 cm between the thumb pad and the right long fingertip, a gap of 3.1 cm between the thumb pad and the right ring fingertip, and a gap of 4.1 cm between the thumb pad and the right little fingertip.  Limitation of the right index finger was shown by a gap of 4.5 cm between the fingertip and the proximal transverse crease of the palm.  Limitation of the right long finger was shown by a gap of 6.0 cm between the fingertip and the proximal transverse crease of the palm.  Limitation of the right ring finger was shown by severely limited DIP flexion, with joint function not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays show degenerative changes of osteoarthritis in the first and second DIP joints with prominent osteophytes, and mild degenerative changes of osteoarthritis in the first carpometacarpal joint.

For the period in question, the Veteran has already been assigned a 10 percent rating under DC 5228 for limitation of motion of the right thumb.  There is no evidence or finding of a gap of more than two inches (5.1 cm) between the thumb and the fingers, with the thumb attempting to oppose the fingers.  As such, the maximum 20 percent rating under DC 5228 is not warranted.

The Veteran has also been assigned 10 percent ratings under DC 5229 for limitation of motion of the right index and long fingers.  This is the maximum rating available under DC 5229.  The evidence also shows that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use, to support a higher rating.  Last, a noncompensable rating under DC 5227 has been assigned for ankylosis of the right little finger.  This is the only rating available under DC 5227.

Finally, the Board notes that while the evidence shows limitation of motion for the ring finger, DC 5230 provides for a single noncompensable rating for such disability.  Additionally, the evidence shows that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

The Board now turns to the question of whether a higher rating is warranted from November 21, 2014, forward.

A November 2014 VA examination shows complains of burning symptoms in the right hand, with numbness and cramps at night.  Physical examination shows limitation of motion of all fingers of the right hand.  Limitation of motion of the thumb is shown by a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers.  Limitation of motion for the index, long, ring and little right fingers was shown by gaps of 1 inch (2.5 cm) or more between the fingertips and the proximal transverse crease, after repetitive use.  Additionally, extension of the index and long fingers was found to be limited by more than 30 degrees.  The examination also shows unfavorable ankylosis of the right thumb.

For the period beginning in November 21, 2014, the Veteran has been assigned 40 percent rating under DC 5219 for unfavorable ankylosis of the thumb and little finger.  This is the maximum rating available under DC 5219, and it is more favorable to the Veteran than separate ratings for limitation of motion of the thumb and little finger.  He has also been assigned the maximum 10 percent rating under DC 5229 for limitation of motion of both the index and long finger, and a noncompensable rating under DC 5230 for limitation of motion of the ring finger.  This is the only rating available under DC 5230.

In sum, all potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In conclusion, the preponderance of the evidence is against a rating higher than 10 percent for the period prior to November 15, 2011.  Nevertheless, the Board finds that a 10 percent rating is warranted under DC 5229 for limitation of motion of the right index fingers, from November 15, 2011, forward. 

	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent for the Veteran's service-connected right hand disability is denied.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


